      3:18-cv-02078-MGL          Date Filed 10/03/18        Entry Number 41    Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 PLANNED PARENTHOOD SOUTH                               )
 ATLANTIC, et al.,                                      )     Case No. 3:18-cv-2078-MGL
                                                        )
                                        Plaintiffs,     )
                                                        )        PLAINTIFFS’ ANSWERS TO
                  v.                                    )         LOCAL CIVIL RULE 26.03
                                                        )           INTERROGATORIES
 JOSHUA BAKER,                                          )
                                                        )
                               Defendant.               )
 ________________________________________               )


          Plaintiffs Planned Parenthood South Atlantic (“PPSAT”) and Julie Edwards hereby answer
the interrogatories set forth in Local Rule 26.03 (D.S.C.) as follows:

1.        A short statement of the facts of the case.

          PPSAT offers Medicaid patients a range of family planning and other reproductive health

services and preventative care at two centers in Columbia and Charleston, South Carolina. Patients

insured through Medicaid choose PPSAT based on a number of factors. PPSAT is a known

provider of high-quality medical care in a nonjudgmental, culturally-sensitive environment.

PPSAT particularly tries to address the obstacles to care that Medicaid patients with limited

income face by providing same-day and walk-in appointments, flexible scheduling, short wait-

times, and same-day contraceptive services so patients only need to make one trip to the health

center.

          Despite PPSAT’s provision of high-quality medical care, Governor McMaster sought to

exclude PPSAT and other abortion providers from all publicly-funded health care networks. To

that end, on July 13, 2018, Governor Henry McMaster issued an Executive Order directing the



                                                  1
      3:18-cv-02078-MGL            Date Filed 10/03/18      Entry Number 41        Page 2 of 5




South Carolina Department of Health and Human Services (“DHHS”) to “deem” all abortion

clinics and any affiliated physicians “unqualified” and to “immediately terminate them upon due

notice and deny any future such provider enrollment applications for the same.” S.C. Executive

Order 2018-21 (July 13, 2018.)

          On that same day, DHHS notified PPSAT that “[t]he Governor’s actions result in Planned

Parenthood no longer being qualified to provide services to Medicaid beneficiaries” and that it was

terminating PPSAT as a Medicaid provider effective immediately. Termination Letter from

Amanda Q. Williams, Health Servs. Acting Program Dir., DHHS Divs. Of Health Servs.

Operations & Clinical Quality to PPSAT (July 13, 2018.)

          PPSAT’s Medicaid enrollment was, in fact, terminated immediately, and thereafter,

PPSAT was not able to seek reimbursement for services to Medicaid patients.

          Plaintiffs filed this lawsuit challenging the termination on July 30, 2018, in the Charleston

Division of the District of South Carolina. At the same time, Plaintiffs filed a motion for temporary

restraining order (“TRO”) and preliminary injunction, asking the court to restore PPSAT’s

Medicaid enrollment during the pendency of the litigation. Defendant filed a motion to change

venue to the Columbia Division. The court granted the motion to change venue. Thereafter, the

court held a hearing and granted Plaintiffs’ motion for TRO and preliminary injunction on August

28, 2018. PPSAT has been reinstated as a Medicaid provider.

          Plaintiffs filed a motion for class certification. Defendant filed a motion to dismiss. The

court has not yet ruled on these two motions.

          On September 27, 2018, Defendant filed a Notice of Appeal to the United States Court of

Appeals for the Fourth Circuit. This underlying case is stayed pending resolution of Defendant’s

appeal.


                                                    2
     3:18-cv-02078-MGL          Date Filed 10/03/18      Entry Number 41        Page 3 of 5




2.     The names of fact witnesses likely to be called by the party and a brief summary of
       their expected testimony.

       a.     Julie Edwards will testify regarding her status as a Medicaid patient and the
              health care she has obtained from PPSAT. She has given a Declaration that has
              been filed in this matter. (ECF No. 5-3.)

       b.     Jenny Black is the President and CEO of PPSAT. She will testify regarding the
              services that PPSAT provides to Medicaid patients and the effect of Governor
              McMaster’s efforts to terminate PPSAT from the Medicaid program. She has
              given two declarations that have been filed in this matter. (ECF Nos. 5-2 and 15-
              1.)

       c.     Nancy Long is the Chief Financial Officer for PPSAT. She will testify regarding
              PPSAT’s participation in the Medicaid program.

       d.     Joshua Baker is the Director of the South Carolina Department of Health and
              Human Services. He is expected to testify regarding the termination of PPSAT’s
              Medicaid enrollment.


       Defendant reserves the right to supplement this response and name additional fact

witnesses.

3.     The names and subject matter of expert witnesses (if no witnesses have been
       identified, the subject matter and field of expertise should be given as to experts likely
       to be offered).

       Plaintiffs do not intend to call an expert witness at this time but reserve the right to name

one or more expert witnesses.

4.     A summary of the claims or defenses with statutory and/or case citations supporting
       the same.

      a.      Defendant violated Section 1396(a)(23) of Title 42 of the United States Code by

              denying PPSAT’s patients, including Julie Edwards, the right to choose any

              willing, qualified health care provider in the Medicaid program.

      b.      Defendant violated the Equal Protection requirements of the Fourteenth

              Amendment of the Constitution of the United States by singling out PPSAT, its



                                                 3
      3:18-cv-02078-MGL          Date Filed 10/03/18      Entry Number 41         Page 4 of 5




               staff, and its patients (including Julie Edwards) for unfavorable treatment without

               adequate justification.

      c.       Defendant violated the Fourteenth Amendment of the Constitution of the United

               States by penalizing PPSAT for conducting constitutionally protected activity

               without adequate justification.


5.     Absent special instructions from the assigned judge, propose dates for the following
       deadlines listed in Local Civ. Rule 16.02 (D.S.C.): (a) Exchange of Fed. R. Civ. P.
       26(a)(2) expert disclosures. (b) Completion of discovery.

       Plaintiffs agree with these deadlines as set forth in the Scheduling Order.

6.     Any special circumstances that would affect the time frames applied in preparing the
       scheduling order. See generally Local Civ. Rule 16.02(C) (D.S.C.) (Content of
       Scheduling Order).

       None.

7.     Any additional information requested in the Pre-Scheduling Order (Local Civ. Rule
       16.01 (D.S.C.)) or otherwise requested by the assigned judge.

       The Parties have agreed that they will avoid injecting sensitive information regarding

patients, physicians, and staff in this matter. The Parties have agreed that they will not include

personal identifying information for patients in their public filings other than for any patient

identified by name as a Plaintiff. The Parties have also agreed that they will not include personal

identifying information for any of Planned Parenthood South Atlantic’s physicians or staff.        To

the extent any physician needs to be identified, the Parties will identify him or her only by his or

her personal NPI number minus the last four digits.




                                                  4
      3:18-cv-02078-MGL          Date Filed 10/03/18    Entry Number 41       Page 5 of 5




       The parties have agreed that they will prepare and exchange privilege logs on all material

for which a privilege is claimed as required by Rule 26(b)(5).

       Respectfully submitted,

                                              /s/ M. Malissa Burnette
                                              M. Malissa Burnette (Fed. Bar. No. 1616)
                                              Kathleen McDaniel (Fed. Bar. No. 10139)
                                              Burnette Shutt & McDaniel, PA
                                              912 Lady Street, Second Floor
                                              Columbia, SC 29201
                                              803-904-7913
                                              mburnette@burnetteshutt.law
                                              kmcdaniel@burnetteshutt.law

                                              Jennifer Sandman*
                                              Planned Parenthood Federation of America
                                              123 William St., 9th Floor
                                              New York, NY 10038
                                              (212) 261-4584
                                              jennifer.sandman@ppfa.org

                                              Alice Clapman*
                                              Planned Parenthood Federation of America
                                              1110 Vermont Ave., NW, Suite 300
                                              Washington, DC 20005
                                              (202) 973-4862
                                              alice.clapman@ppfa.org

                                              Attorneys for the Plaintiffs

                                             * Admitted pro hac vice




                                                5
